Citation Nr: 1807606	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Eligibility to VA dependency and indemnity compensation (DIC) benefits, death pension, and/or accrued benefits (VA death benefits).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1966 to April 1969 with service in the Republic of Vietnam.  He died in December 2005.  The appellant is his daughter.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Boston, Massachusetts RO otherwise has jurisdiction of the claims folder.
 
In April 2017, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the claim on appeal can be decided. First, the Board finds that the appellant's SSA records must be obtained. In September 2008, the appellant filed a DIC claim with the RO. That application indicates the appellant was receiving SSA benefits, but did not specify as to the type of benefit. Further, the claims file contains the appellant's SSA application for survivor's benefits, which is undated. As the appellant's SSA application for survivor's benefits could affect VA benefits, the Board finds the appellant's SSA file is necessary in order to adjudicate the claim on appeal. See 38 C.F.R. § 3.153 (2017). 

Next, it does not appear that the appellant's complete educational documents have been associated with the claims file. Accordingly, on remand, the AOJ should obtain and associate with the claims file any records associated with prior claims for VA benefits, to include all documentation concerning her receipt of Dependent's Educational Assistance (DEA) under the provisions of 38 U.S.C. Chapter 35 (Chapter 35 benefits).  This should include beginning and ending dates if any.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from SSA records of any benefits decisions as well as any records underlying those decisions, including the initial application therefore. This should be accomplished with use of the Veteran's name and/or the appellant's name. The RO should document all attempts to obtain these records and all records and responses received. Efforts should be undertaken unless and until further efforts would be futile. The appellant should be appropriately informed of the outcome of such efforts.

2. Obtain and associate with the claims file all outstanding VA educational records. The RO should document all attempts to obtain these records and all records and responses received. Efforts should be undertaken unless and until further efforts would be futile. The appellant should be appropriately informed of the outcome of such efforts.

3. After completing the above, and any other development indicated, the AOJ should determine the eligibility of the appellant for DIC benefits, to include her status as a claimant and any periods for which she would be eligible to receive DIC benefits. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the appellant should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


